DETAILED ACTION
	This action is responsive to the following communications: the Application filed December 27, 2019, and Information Disclosure Statement filed on July 22, 2020 and August 21, 2020.
	Claims 1-20 are pending. Claims 1, 8 and 15 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on July 22, 2020 and August 21, 2020. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding independent claim 8, the “signal” in line 6 is considered vague because it is confused with “a signal” in line 3 and line 4.

Regarding independent claim 15, the “signal” in line 5 is considered vague because it is confused with “a signal” in line 2 and line 3.

Regarding claims 9-14 and 16-20 are rejected due to the rejections of its parent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahanshir et al. (US 6,469,482) in view of Narayanan et al. (US 9,859,893).

	Regarding independent claim 8, Jahanshir et al. disclose an apparatus comprising: a voltage boost network (200, figures 2 and figure 2A, also see figure 3) configured to: transmit a signal (signal is between 220 and 212) including a voltage level (see col.4, ll.55-57, disclose: the output voltage of the boost circuit 200 rises above a desired level); and in response to a rising edge on a signal at an output of a controller (see col.4, ll.29-35, disclose: The regular circuit 222 develops the control signal used to drive to switching transistor T1 so that a substantially constant desired voltage is maintained at output of the boost circuit 200 in figure 2. Also see col.4, ll.38-50 disclose: The modulated CONTROL SIGNAL is sent to the level shifter 220 to INCREASE the modulated control signal VOLTAGE so that it can drive the transistor T1 into its ON and OFF states. Noted that transistor T1 is a charge pump circuit (see col.3, ll. 58-60, also see col.4, line 67 and col.5 ll.1-10), boost the voltage level of the signal (see above),
	However, Jahanshir et al. are silent with respect to a level shifter configured to transmit the signal to an input of a multiplexer based on a first logic value of a first select signal and a second logic value of a second select signal. 
	Narayanan et al. disclose to a level shifter configured to transmit the signal to an input of a multiplexer based on a first logic value of a first select signal and a second logic value of a second select signal (the level shifting multiplexer 1015 in figure 10 is configured to select to input signal of one of the level shifters 810a and 810b according the logic values of the first and second enable signals ENa and ENb in figure 10. See paragraphs and figure 10 below for more detail).  


    PNG
    media_image1.png
    561
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    805
    549
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Narayanan et al. to teaching of Jahanshir et al. for purpose of performing voltage level shifting using a voltage level shifter.

	Regarding claim 9, the combination of Jahanshir et al. and Narayanana et al. disclose the limitation of claim 8.
	Jahanshir et al. further disclose wherein the voltage boost network (200, figure 2, see col.3, ll.58-65) includes a first input configured to be coupled to the output of the controller (see col.4 ll.29-35 disclose: the regular circuit develops the control signal used to drive the witching transistor T1 (CHARGE PUMP 212), a second input coupled to an input voltage node, and an output coupled to an input of the level shifter (see figure 2 below discloses all limitations of claim 9).

	

    PNG
    media_image4.png
    723
    792
    media_image4.png
    Greyscale

	Regarding independent claim 15, A method comprising: transmitting a signal including a voltage level; in response to a rising edge on a signal at an output of a controller, boosting the voltage level of the signal; and
transmitting the signal to an input of a multiplexer based on a first logic value of a first select signal and a second logic value of a second select signal (see rejection of claim 1).
	Regarding claim 20, the combination of Jahanshir et al., Narayanan et al. and Lien et al. disclose the limitation of claim 15.
	Narayanan et al. further disclose further including transmitting a memory bit (00 or 11) a memory array to a computing system (see para. Below) based on at least the first logic value (1 or 0) of the first select signal (Za, figure 10 below) and the second logic value (1 or 0) of the second select signal (Zb, figure 10 below).

    PNG
    media_image5.png
    145
    815
    media_image5.png
    Greyscale





	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahanshir et al. (US 6,469,482) in view of Narayanan et al. (US 9,859,893) and further in view of Sengupta et al. (US 10,853,542).

	
	Regarding claim 14, the combination of Jahanshir et al. and Narayanan et al. disclose the limitation of claim 8.
	However, the combination of Jahanshir et al. and Narayanan et al. wherein the multiplexer is operable to select a one- time programmable memory array.
(see figure 3).
Since Jahanshir et al., Narayanan et al. and Sengupta et al. are from the same field of endeavor, the purpose disclosed by Sengupta et al. would have been recognized in the pertinent art of Jahanshir et al. and Narayanan et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sengupta et al. to teaching of Jahanshir et al. and Narayanan et al. for using one-time-programmable (OTP) memory that allows one or more cores of the IC to permanently write data to the memory.

	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahanshir et al. (US 6,469,482) in view of Narayanan et al. (US 9,859,893) and further in view of Lien et al. (US 2020/0241957).

	Regarding claim 16, the combination of Jahanshir et al. and Narayanan et al. disclose the limitation of claim 15.
	However, the combination of Jahanshir et al. and Narayanan et al. are silent with respect to wherein the multiplexer includes a first n-channel transistor coupled to a first array of memory and a second n-channel transistor coupled to a second array of memory.
	wherein the multiplexer (460, figure 4) includes a first n-channel transistor coupled to a first array of memory (410, figure 4) and a second n-channel transistor (420, figure 4. Noted that Y multiplexer 460 in figure 4 must include a first and second n-channel transistors).
	Since Jahanshir et al., Narayanan et al. and Lien et al. are from the same field of endeavor, the purpose disclosed by Lien et al. would have been recognized in the pertinent art of Jahanshir et al. and Narayanan et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lien et al. to teaching of Jahanshir et al. and Narayanan et al. for using a multiplexer to switch the operation of memory array.

	Regarding claim 20, the combination of Jahanshir et al., Narayanan et al. and Lien et al. disclose the limitation of claim 15.
	Narayanan et al. further disclose further including transmitting a memory bit (00 or 11) a memory array to a computing system (see para. Below) based on at least the first logic value (1 or 0) of the first select signal (Za, figure 10 below) and the second logic value (1 or 0) of the second select signal (Zb, figure 10 below).

    PNG
    media_image5.png
    145
    815
    media_image5.png
    Greyscale


	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahanshir et al. (US 6,469,482) in view of Narayanan et al. (US 9,859,893) and further in view of Lien et al. (US 2020/0241957) and further in view of YU et al.(US 2014/0104921).

	Regarding claim 17, the combination of Jahanshir et al. , Narayanan et al. , Lien et al. disclose the limitation of claim 16.
	However, the combination of Jahanshir et al. , Narayanan et al. , Lien et al. wherein the first array of memory and the second array of memory include a one- time programmable memory array.
	YU et al. disclose wherein the first array of memory and the second array of memory include a one- time programmable memory array (see ABTRACT and figures 7 and 8)
	Since Jahanshir et al., Narayanan et al. , Lien et al. and YU et al. are from the same field of endeavor, the purpose disclosed by YU et al. would have been recognized in the pertinent art of Jahanshir et al. , Lien et al. and Narayanan et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YU et al. to teaching of Jahanshir et al. , Lien et al. and Narayanan et al. for using one time program OTP to storage unit of data that the OTP memory stores, becomes irreversible, and by using this characteristic ‘0’ or ‘1’ may be stored.


	Regarding claim 18, the combination of Jahanshir et al., Narayanan et al. , Lien et al. and YU et al. disclose the limitation of claim 16.
	  Narayanan et al. further disclose further including, in response to the first logic value (0 or 1) of the first select signal (Za, figure 10 below) being a logic high (‘1’) and the second logic value (0 or 1) of the second select signal (Zb, figure 10 below) being a logic low value (‘0’), transmitting the signal to a control terminal of the second n-channel transistor (830b, figure 10 below)	


    PNG
    media_image6.png
    876
    656
    media_image6.png
    Greyscale


	Regarding claim 19, the combination of Jahanshir et al. , Narayanan et al. , Lien et al. .
	Narayanan et al. further disclose in response to the first logic value (0 or 1) of the first select signal (Za, figure 10 above) being a logic low value (‘0’) and the second logic value (0 or 1) of the second select signal (Zb, figure 10 above) being a logic high value (‘1’), transmitting the signal to a control terminal of the first n-channel transistor (830a, figure 10 above).


Allowable Subject Matter
    Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

    Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a voltage boost circuit including a first output, a second output, a first input configured to be coupled to a controller, a second input coupled to a first output of a decoder, a third input coupled to a second output of the decoder; and

          Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dinh whose telephone number is (571)-270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN HOANG/Primary Examiner, Art Unit 2827